Order dismissing report affirmed. The plaintiff brought an action of contract against Olde Field Food Products, Inc. (Olde Field), by a trustee writ dated April 11, 1963. Stop & Shop, Inc., was named as trustee and answered that it held funds of Olde Field in the amount of $2,572.50. By agreement of counsel there was a finding for the plaintiff against Olde Field in the sum of $2,087.70. One Kaplan petitioned to be admitted as a party in the action and the petition was allowed. He moved that the plaintiff’s attachment of the Stop & Shop funds by trustee process be discharged in accordance with G. L. c. 223, § 75, and the motion was allowed. The basis of Kaplan’s petition to intervene and motion was a security agreement executed by Olde Field on January 29, 1963, to him as trustee in consideration of $16,000 lent by Doran Foods, Inc., to Olde Field. There was evidence, and the judge found, that Kaplan was designated as the trustee in the security agreement to protect the interests of his client, Doran, and that he held the property described in the agreement as trustee and not individually. The sole question presented was whether the plaintiff or Kaplan, as trustee, was entitled to the attached funds. The judge ruled that by virtue of the security agreement, which had been duly recorded, they belonged to Kaplan, as trustee. A report to the Appellate Division was dismissed. For the reasons set forth in the opinion of the Appellate Division, to which we can add nothing, there was no error.